UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-7656



In Re:   PAUL NAGY,

                                                          Petitioner.




                 On Petition for Writ of Mandamus.
                         (5:98-hc-00951-BR)


Submitted:   October 18, 2006             Decided:   November 1, 2006


Before WILKINSON, SHEDD, and DUNCAN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Paul Nagy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Paul Nagy petitions this court for a writ of mandamus,

seeking disqualification of the district court, his attorney, and

a therapist.   Mandamus is a drastic remedy and should be used only

in extraordinary situations.   Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976); In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   Mandamus relief is only available when there are no other

means by which the relief sought could be granted,     id., and may

not be used as a substitute for appeal.      In re Catawba Indian

Tribe, 973 F.2d 1133, 1135 (4th Cir. 1992).       The party seeking

mandamus relief carries the heavy burden of showing that he has no

other adequate means to attain the relief he desires and that his

entitlement to such relief is clear and indisputable. Allied Chem.

Corp. v. Daiflon, Inc., 449 U.S. 33, 35 (1980).   Nagy has failed to

make the requisite showing, and we dismiss the mandamus petition.

We deny the motions for leave to proceed in forma pauperis, for

hearing en banc, and for disqualification of certain judges, and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.        The emergency

motion to expedite is denied as moot.



                                                  PETITION DISMISSED




                               - 2 -